Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office action is in response to App 16959564 filed 07/01/2021.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.
Priority
	Examiner noted the Applicants claiming Priority from Provisional or Applications 
PCT/US2018/012322 filled 01/04/2018.
IDS
	The information disclosure statement filed on 01/06/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 16 recites: “receive first transaction data, wherein the transaction data is associated with a plurality of payment transactions…determine a plurality of prediction scores for the account based on the dominant account profile classification model and the first transaction data…”
	-> rendering said claim vague and indefinite because it is unclear if subsequently recited “the transaction data” relates back to antecedently recited “first transaction data”, especially since after the antecedent “first transaction data”, the claim subsequently refers to both “the transaction data” and “the first transaction data”. 
Claim 16 is recommended to be amended to recite, among others: “receive first transaction data, wherein the” first “transaction data”… etc.
Claims 17-20 are dependent and rejected upon rejected parent independent Claim 16.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or set forth the abstract idea as follows, except where strikethrough:
	“…determining a dominant account profile of an account… comprising” (independent Claim 1) : / …determining a dominant account profile of an account”, “comprising:   (independent Claim 9): /50WO 2019/135749PCT/US2018/012322 …determining a dominant account profile of an account, …(independent Claim 16): 
	- “receiving, 
	- “generating, 
	- “determining, 
	- “determining, ; 
	- “determining, ”
generating, ”
	- “communicating, (independent Claims 1, 9, 16)
	-  “wherein the dominant account profile classification model comprises a multinomial classification model”                              (dependent Claims 2, 17)
	“wherein the plurality of dominant account profiles comprises” (dependent Claim 3): / “wherein the plurality of dominant account profiles comprises at least one of the following” 
                                                             (dependent Claims 10, 18):
	- “1st dominant account profile associated with a first payment transaction category, the first payment transaction category comprising a first threshold value of payment transactions conducted during a predetermined time interval using a card-not-present payment channel independent of one or more merchant categories”;
	- “2nd dominant account profile associated with a second payment transaction category, the second payment transaction category comprising a second threshold value of payment transactions conducted during the predetermined time interval in a fuel merchant category, a food and grocery merchant category, a telecommunications and utilities merchant category, a quick service restaurant (QSR) merchant category, and a drug store and pharmacy merchant category”, 
	- “3rd dominant account profile associated with a third payment transaction category, the third payment transaction category comprising a third threshold value of payment transactions conducted during the predetermined time interval in a restaurants merchant category, an apparel and accessories merchant category, a discount store merchant category, a department store merchant category, a retail goods merchant category, an entertainment merchant category, “and an electronics merchant category”, 
	- “4th dominant account profile associated with a fourth payment transaction category, the fourth payment transaction category comprising a fourth threshold value of payment transactions conducted during the predetermined time interval in a transportation merchant category, a lodging merchant category, a travel services merchant category, an airlines merchant category, and a vehicle rental merchant category, and” 
	- “5th dominant account profile associated with a fifth payment transaction category, the fifth payment transaction category comprising a fifth threshold value of payment transactions conducted during the predetermined time interval in health care merchant category”, “an education”  “and government merchant category”, “a retail services merchant category”, “an automotive merchant category”, “a professional services merchant category” , “a business to business merchant category”, “a direct marketing merchant category, and a wholesale club merchant category”                               (dependent Claims 3, 10, 18)
	- “determining a set of transaction variables based on the transaction data and wherein generating the dominant account profile classification model comprises”: 
	- “generating the dominant account profile classification model based on the set of transaction variables”                               (dependent Claims 4, 11)
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction conducted in a payment transaction category”, 
	- “an account activation variable associated with a number of payment transaction categories in which a payment transaction involving an account of the user was conducted”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with whether an account of the user was involved in a type of payment transaction”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction during a time interval”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user during a time interval”, 49WO 2019/135749PCT/US2018/012322 
	- “an account activation variable associated with a transaction volume associated with a plurality of payment transactions involving an account of the user during a time interval”, 
	- “an account activation variable associated with whether an account of a plurality of accounts the user was involved in a payment transaction” 
	- “an account activation variable associated with a number of payment transactions involving an account of a plurality of accounts the user as compared to a number of payment transaction involving the plurality of accounts of the user”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving a plurality of accounts the user, or any combination thereof”.  

	“wherein the transaction data is first transaction data associated with a first plurality of payment transactions, and the method further comprising”: 
	- “determining transaction data associated with a second plurality of payment transactions involving a plurality of accounts of a plurality of users”
	- “segmenting the second plurality of payment transactions into one or more dominant account profiles of the plurality of dominant account profiles based on the transaction data associated with the second plurality of payment transactions” “and” 
	- “identifying a dominant account profile for each account of the plurality of accounts based on segmenting the second plurality of payment transactions into the one or more dominant account profiles of the plurality of dominant account profiles
(dependent Claims 6, 13)
	- “wherein the plurality of payment transactions comprises a plurality of payment transaction conducted using a debit account during the predetermined time interval after activation of the debit account”    (dependent Claims 7, 14, 19) 
        - “wherein the predetermined time interval after activation of the debit account is 30 days”                                          
(dependent Claims 8, 15, 20)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2)II, Examiner points to MPEP 2106.04(a)(2)II to submit that said limitations recite or at least set forth or describe the abstract grouping of Certain Methods of Organizing Human Activities including: fundamental economic principles and practices, and commercial interactions, preponderantly recited above as “payment transactions” “user associated with account”, “report associated with dominant account” etc. at independent Claims 1,9,16, narrowed to “various transaction categories(s)” at dependent Claims 3,10,18, followed by “segmenting the second plurality of payment transactions” at dependent Claims 6, 13; and examples of “transaction conducted using a debit account during the predetermined time interval (i.e. “30 days”) after activation of the debit account” at dependent Claims 7, 8, 14, 15, 19, 20.
Examiner also submits that such “Certain Methods of Organizing Human Activities” as
identified above are implementable through what appear to be mathematical relationships expressed in words when further tested per MPEP 2106.04(a)(2) I. A. Such concepts are expressed here as “prediction scores for account based on dominant account profile classification model threshold value” at independent Claims 1,9,16; “multinomial classification model” at dependent Claims 2, 17; “first” to “fifth” “threshold value” at dependent Claims 3, 10, 18, and activation variable(s)” at dependent Claims 5, 12. 
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the combination of the additional, computer-based elements [initially strikethrough above] is found to merely apply the already recited abstract idea. Specifically, per MPEP 2106.05(f)(2) cited by MPEP 2106.04(d) the additional elements of “processor / non-transitory computer-readable medium including instruction(s) that, executed by” “processor” are used in their ordinary capacity to perform in addition to perform a business method or a mathematical algorithm1 and to perform economic tasks as identified above, and tasks to receive, store, transmit data2 as well as monitoring audit log data3 and tailor information [here “report associated with the recommended dominant account profile”] and provide it to the user on a generic computer4.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea. MPEP 2106.05(f). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence.	Assuming further evidence would be require to demonstrate conventionality of the additional, computer-based elements, Examiner would further point to MPEP 2106.05(d) demonstrating that computerized functions for recording customer’s order5, presenting offers and gathering statistics6,  electronic recordkeeping7 [here on “payment transactions”] are well-understood routine, conventional. The same can be said about arranging a hierarchy of groups [here “payment categories”], sorting information [here “identify dominant account profiles”, “segment transactions” etc.]. 
	Examiner would also point as evidence to the high level of generality of the recited additional computer elements when read in light of Original Disclosure:
     * Original Spec. ¶ [0049] 4th sentence, reciting at a high level of generality: “In addition, reference to "a server" or "a processor," as used herein, may refer to a previously-recited server and/or processor that is recited as performing a previous step or function, a different server and/or processor, and/or a combination of servers and/or processors”
rd sentence, reciting at a high level of generality: “processor 204 may include a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), etc.), a microprocessor, a digital signal processor (DSP), and/or any processing component (e.g., a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), etc.) that can be programmed to perform a function”
    * Original Spec. ¶ [0062] last sentence, at high level of generality: “storage component 208 may include a hard disk (e.g., a magnetic disk, an optical disk, a magneto-optic disk, a solid state disk, etc.), a compact disc (CD), a digital versatile disc (DVD), a floppy disk, a cartridge, a magnetic tape, and/or another type of computer-readable medium, along with a corresponding drive”.
 	In conclusion claims 1-20 although directed to statutory categories (method or process, system or machine, product with non-transitory medium or article of manufacture) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more (Step 2B). Thus, the claims are ineligible. 
--------------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Falkenborg et al, US 20130151388 A1, by Applicant Visa, hereinafter Visa, in view of 
	* Wandelmer et al, US 20170039637 A1 hereinafter Wandelmer. As per, 
Claims 1, 9, 16 Visa teaches or suggests “A method for determining a dominant account profile of an account, the method comprising”: / “A system for determining a dominant account profile of an account, the system comprising: at least one processor programmed or configured to”: /50WO 2019/135749PCT/US2018/012322 “A computer program product for determining a dominant account profile of an account the, computer program product comprising at least one non- transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to” (Visa Figs. 7, 9 , ¶ [0531], ¶ [0532], ¶ [0566], ¶ [0586] - ¶ [0600])  

	- “receiving, with at least one processor, transaction / first transaction data, wherein the transaction data is associated with a plurality of payment transactions conducted within a predetermined time interval (Visa ¶ [0214]: transaction data, recorded by transaction handler for transactions made using accounts issued by different issuers, is used to identify characteristics of the spending behavior of account owners to develop a classification model or decision tool for determining if a payment account is associated with a consumer or with a business, and/or if the spending in the payment account is primarily for business purposes or for personal purposes. ¶ [0229] 2nd-3rd sentence: the selected accounts are used as account samples. transaction data of payment transactions performed within a predetermined period of time (e.g. past 12 months) are retrieved)
	
          - “generating, with at least one processor, a dominant account profile classification model / based on second transaction data” (Visa ¶ [0462] 1st sentence: characteristics of factors are studied to identify dominant aspects of each factor. ¶ [0204] 2nd-3rd sentences: based on the characteristics, a classification model or decision tool is developed and used to evaluate transactions in an account to determine whether it is more suitable to configure the account for personal consumption or business procurement and financing. ¶ [0215] data processing or analysis method, such as a linear regression model, is applied to the transaction data to determine the spending factors or variables (i.e. spending categories, spending patterns, spending amounts, spending trends, etc.) to differentiate consumer account from business account, or tell apart accounts primarily used for personal consumption and accounts used for business procurement. ¶ [0230] 1st sentence: statistics analysis method, such as logistic regression, is applied as the optimization tool on training sample to select the predictive variables to best distinguish the different spending behavior between the business accounts and individual (consumer) accounts to form an account classification model for computing business spending score); “and” 
	
	- “determining, with at least one processor, a plurality of prediction scores for the account based on the dominant account profile classification model and the transaction / first transaction data” (Visa ¶ [0216] spending classification processing instructions to (1) access/process data for payment transactions associated with multiple payment accounts issued by different issuers to different entities (individual consumers and businesses); (2) statistically analyze transaction data 

	“wherein determining the plurality of prediction scores comprises: determining, with at least one processor, for the user, a prediction score for each dominant account profile of a plurality of dominant account profiles, wherein a prediction score for a dominant account profile comprises a prediction of whether the user will conduct a threshold value of payment transactions using the account in one or more payment transaction categories of a plurality of payment transaction categories” (Visa ¶ [0192] 2nd sentence: to satisfy threshold, the user is classified or predicted to exhibit high propensity to purchase. ¶ [0219] 1st sentence: identify a payment device or consumer account that has a business spending score higher than a threshold, where the threshold corresponds to a predetermined probability that the user is using consumer account primarily for a business purpose. ¶ [0231] 2nd sentence: the accounts with a business spending score above a predetermined threshold are identified as most likely being actually used as business account. ¶ [0252] the predictive model formulated based on the selected set of predictive variables is applied to the validation dataset for scoring and model performance validation. ¶ [0253] the following set of predictive variables are selected: ¶ [0262] V9: % of annual spending volume in the category of auto rental; ¶ [0263] V10: % of annual spending volume in the category of bill pay etc. at ¶¶ [0264]-[0286],  [0303], [0304], [0307]-[0311]. Finally, ¶ [0355] 1st, 4th-5th sentences: several behavioral characteristics can be used to construct transactional variables for a predictive model for affluence level. For example, affluent people dine out more frequently than non-affluent. Affluent people have more disposable income, and therefore be more likely to purchase items that are not necessities, such as items in the merchant category of specialty retail);

	- “determining, with at least one processor, a highest prediction score of the plurality of prediction scores for the plurality of dominant account profiles, wherein the highest prediction score corresponds to a recommended dominant account profile of the plurality of dominant account profiles for the account” (Visa ¶ [0228] 3rd-5th sentences: the accounts are ranked based on business spending score computed using account classification model generated. In one instance, more than 60% of accounts ranked at highest decile according to the business spending score are business accounts; and about 3% of accounts ranked at lowest decile according to the business spending score are business accounts. In one instance, the % of business accounts in 
	
	- “generating, with at least one processor, at least one report associated with the recommended dominant account profile of the plurality of dominant account profiles for the account based on determining the recommended dominant account profile”
          (Visa ¶ [0035]: correlation results used in predictive models to predict transactions and/or spending patterns based on activities or events, to predict activities or events based on transactions or spending patterns, to provide alerts or reports, etc. ¶ [0188] last sentence: recommendations by predictive association and other analytical techniques. 
	Visa ¶ [0352] - ¶ [0353] a score is computed using the transaction data to identify affluent users of consumer accounts. Personalized and/or targeted offers can be provided to users based on score and/or other info such as transaction profiles. ¶ [0353] For example, transaction data of 1st type of consumer accounts is used to identify a subset of accounts having behaviors that mirror behavior of accounts of 2nd type, and thus have opportunity to be offered with accounts of 2nd type. Info identifying a list of accounts of 1st type and scores of respective accounts is generated and provided to an account issuer for actions, such as offering account holders having high scores an upgrade to the accounts of 2nd type, or providing the account holders with incentives and/or rewards, etc. to improve account holder loyalty and/or promote account usage. ¶ [0355] the inventors realized that several behavioral characteristics can be used to construct transactional variables for a predictive model for affluence level. For example, the affluent travel much more; and the higher the level of affluence, the more they travel. This is especially true of international travel. For example, affluent people dine out more frequently than the non-affluent. Affluent people have more disposable income, and would therefore be more likely to purchase items that are not necessities, such as items in the merchant category of specialty retail. ¶ [0397]: the score indicative of the affluence level is used to rank the account holders for product recommendations. For example, 1st % of top ranked accounts (e.g. 3.4%) are recommended for platinum accounts; and a 2nd % of next top ranked accounts (e.g. 11%) are recommended for gold accounts); “and” 	
	
communicating, with at least one processor, the at least one report based on generating the at least one report” (Visa ¶ [0353] 2nd sentence: information identifying a list of accounts of 1st and 2nd type and scores of the respective accounts can be generated and provided to an account issuer for actions, such as offering account holders having high scores upgrade to accounts of 2nd type, or providing account holders with incentives and/or rewards, etc. to improve account holder loyalty and/or promote account usage).

Visa does not teach “activation” as in “predetermined time interval of activation of an account”
* However *
Wandelmer in analogous art of profiling customers from transaction data as per ¶ [0007], ¶ [0009], ¶ [0010], ¶ [0010] etc. teaches or suggests: 
	- “…a predetermined time interval of activation of an account” as claimed
	(Wandelmer ¶ [0028] 2nd sentence: uses a given threshold characterizing a time of observation since a financial product is activated by the particular user. ¶ [0111] Maturity period: a parameter M can be used to characterize the time of observation since the customer activated the financial product e.g. credit card);
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Visa’s “method” / “system” / “computer program product” to have included “…a predetermined time interval of activation of an account” in view of Wandelmer to have provided better technical accuracy and discrimination capabilities for a wider range of uses and with improved selection of significant characteristic from used data (Wandelmer ¶ [0045] last sentence & MPEP 2143 G). The predictability of such modification is corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Visa1 at ¶ [0602] 2nd sentence in view of Wandelmer at ¶ [0055] 1st sentence. Further, the claimed invention is merely a combination of old analytical and financial elements in a similar profiling customers field of endeavor. In such combination each element would have merely performed same financial, econometric and analytical functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Visa in view of Wandelmer, the results of the combination would have fitted together, like pieces of a puzzle in complementary, logical, technologically feasible and economically desirable manner. Thus, the results of the combination would have been predictable (MPEP 2143 A).




Claims 2, 17 Visa / Wandelmer teaches all the limitations above. 
Visa further teaches / suggests “wherein the dominant account profile classification model comprises a multinomial classification model” (Visa ¶ [0229]: 1st multiplicity of accounts (3.2 million) are selected from consumer account portfolios, and 2nd multiplicity of accounts (1.6 million) are selected from business account portfolios. The selected accounts are used as account samples. The transaction data of payment transactions performed within a predetermined period of time (past 12 months) are retrieved for each of sampled accounts (4.8 million selected accounts). A first percent (e.g. 70%) of sampled accounts are used as a training sample, with remaining accounts (e.g. 30%) used as holdout sample for validation. ¶ [0494]: factor values can be used in multiple models such as regression models and neural network models. Since factors are relatively non-collinear, the factors can work well as independent variables. For example, factors and clusters are used as independent variables in tree models).
Wandelmer also teaches / suggests: “wherein the dominant account profile classification model comprises a multinomial classification model” (Wandelmer ¶ [0050] 1st sentence Present invention provides a method and a system to generate a multifactorial representation of a user's personality and behavior characteristics. ¶ [0065] 3rd sentence: By considering the proposed multi-factorial representation model, some of these parameters are mapped into the many data variables that constitute the representation of the user, thus providing this information in an indirect manner.
¶ [0080] 1st sentence: The regularity of the variables presented within the multiple facets of the proposed method give important insights about the behavior of the user, with high likelihood to correlate to personality traits relevant for the creditworthiness profile). 
	Rationales to modify/combine Visa / Wandelmer were presented above. 

Claims 10, 18 Visa / Wandelmer teaches all the limitations above. 
Visa further teaches / suggests: “wherein the plurality of dominant account profiles comprises at least one of the following” 
              - “a first dominant account profile associated with a first payment transaction category, the first payment transaction category comprising a first threshold value of payment transactions conducted during a predetermined time interval using a card-not-present payment channel independent of one or more merchant categories” (Visa ¶ [0253]: the following set of predictive variables are selected: ¶ [0255]:  count of card not present transactions. ¶ [0259]-[0261] count of transactions each having an amount, % or total spending exceeding a first threshold e.g., $1000);
	- “a second dominant account profile associated with a second payment transaction category, the second payment transaction category comprising a second threshold value of payment transactions conducted during the predetermined time interval in a fuel merchant category” (Visa ¶ [0274]: percentage of annual spending volume in the category of oil/gas. Also ¶ [0304], ¶ [0340] last sentence), “a food and grocery merchant category” (Visa ¶ [0283]: supermarkets. ¶ [0310]), “a telecommunications and utilities merchant category”, “a quick service restaurant (QSR) merchant category” (Visa ¶ [0278]: quick service restaurants), “and a drug store and pharmacy merchant category” (Visa ¶ [0268], ¶ [0309]: drug store category), 
	- “a third dominant account profile associated with a third payment transaction category, the third payment transaction category comprising a third threshold value of payment transactions conducted during the predetermined time interval in a restaurants merchant category” (Visa ¶ [0278] % of annual spending volume in the category of quick service restaurants; ¶ [0280]: % of annual spending volume in the category of restaurants), “an apparel and accessories merchant category” (¶ [0281] percentage of annual spending volume in the category of sporting goods), “a discount store merchant category” (¶ [0267] discount store category), “a department store merchant category” (¶ [0265] department store category), “a retail goods merchant category” (¶ [0281]: sporting gods category), “an entertainment merchant category” (¶ [0277] entertainment category), “and an electronics merchant category” (¶ [0506] last sentence: electronics category), 
	- “a fourth dominant account profile associated with a fourth payment transaction category, the fourth payment transaction category comprising a fourth threshold value of payment transactions conducted during the predetermined time interval in a transportation merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Auto Rental category), “a lodging merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Lounge category), “a travel services merchant category” (Visa ¶ [0277], ¶ [0285], ¶ [0363]: travel category), “an airlines merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Airline category), “and a vehicle rental merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Auto Rental category), “and” 
	- “a fifth dominant account profile associated with a fifth payment transaction category, the fifth payment transaction category comprising a fifth threshold value of payment transactions conducted during the predetermined time interval in health care merchant category” (Visa ¶ [0271]: health care category), “an education and government merchant category” (¶ [0270]: government category), “a retail services merchant category” (¶ [0273]: specialty retail; ¶ [0276]: other retails), “an automotive merchant category” (¶ [0262]: auto rental category), “a professional services merchant category”, “a business to business merchant category” (¶ [0264]: business to , “a direct marketing merchant category” (¶ [0266]: direct marketing category), “and a wholesale club merchant category” (¶ [0286]: wholesale clubs category).   

Claims 4, 11 Visa / Wandelmer teaches all the limitations above. 
Visa further teaches / suggests: “further comprising”: 
	- “determining a set of transaction variables based on the transaction data”
	(Visa ¶ [0230] 1st sentence: select predictive variables to best distinguish different spending behavior between the business accounts and individual (consumer) accounts to form an account classification model); and wherein generating the dominant account profile classification model comprises”: 
	- “generating the dominant account profile classification model based on the set of transaction variables” (Visa ¶ [0204] 2nd-3rd sentences, ¶ [0230] 1st sentence: form the account classification model form or generate the selected predictive variables. ¶ [0462] 1st sentence: characteristics of factors are studied to identify dominant aspects of each factor). 

Claims 5, 12 Visa / Wandelmer teaches all the limitations above. 
Visa teaches/suggest the set of transaction variables comprises at least one of the following 
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction conducted in a payment transaction category”, 
	- “an account activation variable associated with a number of payment transaction categories in which a payment transaction involving an account of the user was conducted”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with whether an account of the user was involved in a type of payment transaction”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction during a time interval”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user during a time interval”, 49WO 2019/135749PCT/US2018/012322 
- “an account activation variable associated with a transaction volume associated with a plurality of payment transactions involving an account of the user during a time interval”, 
	- “an account activation variable associated with whether an account of a plurality of accounts the user was involved in a payment transaction” (Visa ¶ [0030] 1st sentence: identify personal accounts that have business spending activities, and/or business accounts that have personal spending activities. ¶ [0200] after an account is issued to an account holder as personal consumer, the account holder may start using the account for business purpose, as the account holder starts a business and uses the account as a procurement and finance);
 	- “an account activation variable associated with a number of payment transactions involving an account of a plurality of accounts the user as compared to a number of payment transaction involving the plurality of accounts of the user”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving a plurality of accounts the user”, “or” 
	- “any combination thereof”.
Wandelmer also suggests the set of transaction variables comprises at least one of the following 
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction conducted in a payment transaction category”, 
	- “an account activation variable associated with a number of payment transaction categories in which a payment transaction involving an account of the user was conducted”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user in a payment transaction category”, 
	- “an account activation variable associated with whether an account of the user was involved in a type of payment transaction”, 
	- “an account activation variable associated with a number of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving an account of the user based on a type of payment transaction”, 
	- “an account activation variable associated with whether an account of the user was involved in a payment transaction during a time interval”, 
	(Wandelmer ¶ [0111] 1st-2nd sentences: a parameter M used to characterize the time of observation since customer activated the financial product. The observation of default (defined nd sentence: if T=30 days, then customers with a pending payment 30 or more days will be considered as positive default samples).
	- “an account activation variable associated with a number of payment transactions involving an account of the user during a time interval”, 49WO 2019/135749PCT/US2018/012322 
	(Wandelmer ¶ [0111] 1st-2nd sentences: a parameter M used to characterize the time of observation since customer activated the financial product. The observation of default (defined by T). For instance ¶ [0110] 2nd sentence: if T=30 days, then customers with a pending payment 30 or more days will be considered as positive default samples).
	- “an account activation variable associated with a transaction volume associated with a plurality of payment transactions involving an account of the user during a time interval”, 
	- “an account activation variable associated with whether an account of a plurality of accounts the user was involved in a payment transaction”;
	- “an account activation variable associated with a number of payment transactions involving an account of a plurality of accounts the user as compared to a number of payment transaction involving the plurality of accounts of the user”, 
	- “an account activation variable associated with a transaction volume of a plurality of payment transactions involving a plurality of accounts the user”, “or” 
	- “any combination thereof”.
	Rationales to modify/combine Visa / Wandelmer were presented above.

Claims 6, 13 Visa / Wandelmer teaches all the limitations above. Further,
Visa teaches/ suggests wherein the transaction data is first transaction data associated with a first plurality of payment transactions, and the method further comprising: 
	- “determining transaction data associated with a second plurality of payment transactions involving a plurality of accounts of a plurality of users” (Visa ¶ [0071] last sentence: in context of 1st MCC for a targeted audience, a profile identifying 2nd MCCs with high correlation of spending propensity with 1st MCC can be used to select advertisements for the targeted audience. ¶ [0200] after an account is issued to an account holder as personal consumer, the account holder may start using the account for business purpose, as the account holder starts a business and uses the account as a procurement and finance); 
	- “segmenting the second plurality of payment transactions into one or more dominant account profiles of the plurality of dominant account profiles based on the transaction data associated with the second plurality of payment transactions”
st, 4th-5th sentences: several behavioral characteristics can be used to construct transactional variables for a predictive model for affluence level. For example, affluent people dine out more frequently than non-affluent. Affluent people have more disposable income, and therefore more likely to purchase items that are not necessities, such as items in the merchant category of specialty retail. ¶ [0460] 1st sentence: hundreds or thousands of transaction records of a cardholder are converted into hundreds or thousands of variable values for various merchant categories, which are summarized via the factor definitions and cluster definitions into twelve factor values and one or two cluster IDs. ¶ [0461] 1st sentence: the behavior and characteristics of the clusters are studied to identify a description of a type of representative entities that are found in each of the clusters. ¶ [0503] 1st sentence: parameters used in aggregated spending profile can be used to define a segment or cluster of entities. ¶ [0510] purchase and search data are correlated based on mapping to standardized clusters i.e. cells or segments); “and” 
	- “identifying a dominant account profile for each account of the plurality of accounts based on segmenting the second plurality of payment transactions into the one or more dominant account profiles of the plurality of dominant account profiles”
	(Visa ¶ [0462] the behavior and characteristics of the factors are also studied to identify dominant aspects of each factor. The clusters can be named based on dominant aspects to easily understand the meaning of a factor value. ¶ [0468] the aggregated spending profile represents dominant geographic area in which spending associated with the entity ID occurred. Alternatively, or in combination, the aggregated spending profile include a distribution of transaction amounts over a set of zip codes that account for majority of transactions or transaction amounts e.g. 90%).  

Claims 7, 14, 19 Visa / Wandelmer teaches all the limitations above. Further,
Visa teaches/ suggests “wherein the plurality of payment transactions comprises a plurality of payment transaction conducted using a debit account during the predetermined time interval after (Visa ¶ [0002], [0044] 1st sentence: financial transactions are made via as financial transaction cards e.g. debit cards, etc. ¶ [0229] 3rd sentence: the transaction data of payment transactions performed within a predetermined period of time e.g. past 12 months).
Visa does not explicitly recite: 
	- “…the predetermined time interval after activation…” as claimed. However,
Wandelmer in analogous art of profiling customers from transaction data teaches or suggests: 
	- “…the predetermined time interval after activation…” (Wandelmer ¶ [0111] 1st-2nd sentences: a parameter M used to characterize the time of observation since customer activated the financial product. The observation of default (defined by T). For instance at ¶ [0110] 2nd 
	Rationales to modify/combine Visa / Wandelmer are above and reincorporated. 

Claims 8, 15, 20 Visa / Wandelmer teaches all the limitations above. Further,
Visa does not explicitly recite: 
           - “wherein the predetermined time interval after activation of the debit account is 30 days” 
Wandelmer however in analogous profiling customers from transaction data teaches or suggests: 
	- “wherein the predetermined time interval after activation of the debit account is 30 days”
	(Wandelmer ¶ [0111] 1st-2nd sentences: a parameter M used to characterize the time of observation since the customer activated the financial product. The observation of default (defined by T). For instance at ¶ [0110] 2nd sentence:, if T=30 days, then customers with a pending payment 30 or more days will be considered as positive default samples).
	Rationales to modify/combine Visa / Wandelmer are above and reincorporated.

-------------------------------------------------------------------------------------------------------------------------------
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Visa / Wandelmer as applied to claim 1 above, in further view of  
	* Olives et al, US 20130275186 A1, by Applicant Visa hereinafter Visa2. As per, 
Claim 3 Visa / Wandelmer teaches all the limitations above. 
Visa further teaches / suggests “the plurality of dominant account profiles comprises”: 
	- “a first dominant account profile associated with a first payment transaction category, the first payment transaction category comprising a first threshold value of payment transactions conducted during a predetermined time interval using a card-not-present payment channel independent of one or more merchant categories” 
          (Visa ¶ [0253]: the following set of predictive variables are selected: ¶ [0255]: a count of card not present transactions. ¶ [0259] - ¶ [0261] a count of transactions each having an amount, percent or total spending exceeding a first threshold e.g., $1000);
	- “a second dominant account profile associated with a second payment transaction category, the second payment transaction category comprising a second threshold value of payment transactions conducted during the predetermined time interval in a fuel merchant category” (Visa ¶ [0274]: percentage of annual spending volume in the category of oil/gas. Also ¶ [0304], ¶ [0340] last sentence), “a food and grocery merchant category” (Visa ¶ [0283]: supermarkets. Also ¶ [0310]), “service restaurant (QSR) merchant category” (Visa ¶ [0278]: quick service restaurants), “and a drug store and pharmacy merchant category” (Visa ¶ [0268], ¶ [0309]: drug store category), 
	- “a third dominant account profile associated with a third payment transaction category, the third payment transaction category comprising a third threshold value of payment transactions conducted during the predetermined time interval in a restaurants merchant category” (Visa ¶ [0278] percentage of annual spending volume in the category of quick service restaurants; ¶ [0280]: percentage of annual spending volume in the category of restaurants), “an apparel and accessories merchant category” (Visa ¶ [0281] percentage of annual spending volume in the category of sporting goods), “a discount store merchant category” (Visa ¶ [0267] discount store category), “a department store merchant category” (Visa ¶ [0265] department store category), “a retail goods merchant category” (Visa ¶ [0281]: sporting gods category), “an entertainment merchant category” (Visa ¶ [0277] entertainment category), “and an electronics merchant category” (Visa ¶ [0506] last sentence: electronics category), 
	- “a fourth dominant account profile associated with a fourth payment transaction category, the fourth payment transaction category comprising a fourth threshold value of payment transactions conducted during the predetermined time interval in a transportation merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Auto Rental category), “a lodging merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Lounge category), “a travel services merchant category” (Visa ¶ [0277], ¶ [0285], ¶ [0363]: travel category), “an airlines merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Airline category), “and a vehicle rental merchant category” (Visa ¶ [0236], ¶ [0241]-¶ [0244], ¶ [0249]: transaction frequency, average transaction amount, spending volume in Auto Rental category), “and” 
	- “a fifth dominant account profile associated with a fifth payment transaction category, the fifth payment transaction category comprising a fifth threshold value of payment transactions conducted during the predetermined time interval in health care merchant category” (Visa ¶ [0271]: health care category), “ (Visa ¶ [0270]: government category), “a retail services merchant category” (¶ [0273]: specialty retail; ¶ [0276]: other retails), “an automotive merchant category” (¶ [0262]: auto rental category), “(Visa ¶ [0264]: business to business category), “a direct marketing merchant category” (Visa ¶ [0266]: direct marketing category), “and a wholesale club merchant category” (Visa ¶ [0286]: wholesale clubs category).   

Visa / Wandelmer as a combination does not teach 
	- “a telecommunications and utilities merchant category”,
	- “an education” “category” 
	- “a professional services merchant category” as claimed. 
Visa2 however in analogous profiling and segmenting user transactions teaches or suggests:
	- “a telecommunications and utilities merchant category” (Visa2 ¶ [0028] categories may be in different segments: ¶ [0046] - ¶ [0049] Telecommunications and Utilities)
	- “an education” (Visa2 ¶ [0028] The categories may be in different segments: ¶ [0033] - ¶ [0034] Universities and School districts)
	- “a professional services merchant category” (Visa2 ¶ [0028] The categories may be in different segments: ¶ [0048] Professional, scientific, and technical services)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Visa / Wandelmer “method” to have included 
“a telecommunications and utilities merchant category”, “an education” “category”, “a professional services merchant category” in further view of Visa2 in order to have better benchmarked the sales growth and market share across  specific categories (Visa2 ¶ [0007] last sentence, ¶ [0018] 4th sentence, ¶ [0085] 1st sentence & MPEP 2143 G, F). The predictability of such modification would have further been corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Visa1 at ¶ [0602] 2nd sentence in view of Wandelmer at ¶ [0055] 1st sentence
and in further view of Visa2 at ¶ [0076] 1st sentence, ¶ [0120] last sentence, ¶ [0129] 1st sentence, ¶ [0136] last sentence, ¶ [0137]. Further, the claimed invention is merely a combination of old elements in a similar field of endeavor dealing with profiling and segmenting user transactions.  In such combination each element merely would have performed the same analytical, finance and econometric functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by 
Visa / Wandelmer in further view of Visa2, the results of the combination would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).





Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
* Earn 3X Credit Card rewards, Huntington webpages, archives org, Dec 29, 2017 teaching at the last page: earn 3X rewards in the one category you choose from thirteen pre-selected categories, up to $2000 per quarter. You may select your category once within the first 30 days of opening a new account then again prior to the start of each quarter for the next quarter. Earn 1X reward for all other purchases. Mastercard and Mastercard Brand Mark are registered trademarks of Mastercard International Incorporated.   
* US 7958142 B2 teaching User Profile Aggregation
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	January 11th, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
          Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); 
          Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        3 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        4  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016);
        6 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
        7 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); 
         Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755;